


116 HR 1950 IH: Sara's Law
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1950
IN THE HOUSE OF REPRESENTATIVES

March 28, 2019
Mr. Westerman introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To authorize the court to impose a reduced sentence for a youthful victim offender, and for other purposes.

 
1.Short titleThis Act may be cited as Sara's Law. 2.Sentencing youthful victim offenders (a)In generalSection 3553 of chapter 227 of title 18, United States Code, is amended by adding at the end the following: 
 
(h)Sentencing youthful victim offenders 
(1)Statutory minimumsIn the case of a youthful victim offender, the court shall have the authority to impose a sentence that is below a level established by statute as a minimum sentence so as to consider the effect of trauma on the offender’s conduct. (2)Suspension of sentenceIn the case of a youthful offender, the court shall have the authority to suspend any portion of an imposed sentence. 
(3)Youthful victim offender definedIn this subsection, the term youthful victim offender means an individual who— (A)has not attained the age of 18; and 
(B)has been convicted of a violent offense against a person who the court finds, by clear and convincing evidence, engaged in conduct against such individual, not earlier than 1 year before such violent offense, that is an offense under section 1591 or an offense under chapter 71, 109A, 110, or 117..  (b)ApplicationThe amendments made by this section shall apply only to a conviction entered on or after the date of the enactment of this Act.  
3.Directive to the Sentencing CommissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, if appropriate, its guidelines and its policy statements with respect to youthful victim offenders to ensure that the guidelines and policy statements are consistent with the amendments made by section 2.  